DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 2-4) in the reply filed on 11/29/2022 is acknowledged.
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.
Applicant asserts that claims 7 and 17 read on the elected species.  However, claims 7 and 17 recite “the cooling duct including a plurality of cooling ducts at least one of which is arranged between adjacent ones of the windings”, which is directed to non-elected Species C (Figure 6).  Accordingly, claims 7 and 17 are additionally withdrawn from consideration.

Status of Claims
The status of the claims as filed in the submission dated 6/16/2022 are as follows:
Claims 1-20 are pending;
Claims 3, 7, 13, and 17 are withdrawn from consideration;
Claims 1, 2, 4-6, 8-12, 14-16, and 18-20 are being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first heat generating component” in claims 1, 2, 5, 6, 11, 12, 15, 16. “A first heat generating component” is outlined in paragraph 23 of the applicants’ specification as “a first heat generating component 61 that may take the form of a first electric motor 62”.  Therefore, “a first heat generating component” will be interpreted as an electric motor and equivalent structures.
“a second heat generating component” in claims 1, 2, 5, 6, 11, 12, 15, 16. “A second heat generating component” is outlined in paragraph 23 of the applicants’ specification as “a second heat generating component 64, that may take the form of a second electric motor 66”.  Therefore, “a second heat generating component” will be interpreted as an electric motor and equivalent structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means”, “step”, or “nonce term” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“component system” in claims 1 and 11 (Claims 1 and 11 recite “the component system including a first heat generating component and a second heat generating component spaced from the first heat generating component”, which is sufficient structure for “component system” since first and second heat generating components recite structure as outlined above).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berezin (US2019/0017750A1, as cited in the IDS) in view of Schank (US2013/0058793A1).
Re Claim 1. Berezin teaches a rotor system (16) comprising (Figures 1-2): 
a rotor hub (24) (Figures 1-2); 
a plurality of rotor blades (20) supported by the rotor hub (Figures 1-2); 
a fairing (60) mounted to the rotor hub, the fairing including an external surface (64) exposed to an external airflow and an internal surface (66) defining an interior portion (68) (Figures 1-2); 
a component system mounted to the rotor hub in the interior portion, the component system including a first heat generating component (58) and a second heat generating component (56) spaced from the first heat generating component (Figure 2, the two heat generating components are laterally spaced apart from one another); and 
a cooling duct (space between the two heat generating components) arranged between the first heat generating component and the second heat generating component (Figures 1-2).
Berezin teaches the first and second heat generating components are actuators, but fails to teach the actuators are electrical motors (since heat generating components has been interpreted under 112(f) as electric motors as outlined above).
However, Schank teaches a rotary wing aircraft (101) that comprises actuators for rotor blades (109), wherein the actuators can be electric motors (Figures 1-7; Paragraph 24-26, wherein Paragraph 26 specifically recites “For example, actuator 129 can be any number of electric motors, hydraulic devices, pneumatics motors, to name a few. In the preferred embodiment, actuator 129 includes two separate electric linear motors, each motor having a stator 130”).
Therefore, in view of Schank’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the actuators of Berezin to be electric motors since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	
Re Claim 11. Berezin teaches a rotary wing aircraft (10) comprising: 
an airframe (14) including an extending tail (40) (Figure 1); 
a tail rotor system (42) arranged at the extending tail (Figure 1); and 
a main rotor system (16) coupled to the airframe (14), the main rotor system comprising (Figures 1-2): 
a rotor hub (24) (Figures 1-2); 
a plurality of rotor blades (20) supported by the rotor hub (Figures 1-2); 
a fairing (60) mounted to the rotor hub, the fairing including an external surface (64) exposed to an external airflow and an internal surface (66) defining an interior portion (68) (Figures 1-2); 
a component system mounted to the rotor hub in the interior portion, the component system including a first heat generating component (58) and a second heat generating component (56) spaced from the first heat generating component (Figure 2, the two heat generating components are laterally spaced apart from one another); and 
a cooling duct (space between the two heat generating components) arranged between the first heat generating component and the second heat generating component (Figures 1-2).
Berezin teaches the first and second heat generating components are actuators, but fails to teach the actuators are electrical motors (since heat generating components has been interpreted under 112(f) as electric motors as outlined above).
However, Schank teaches a rotary wing aircraft (101) that comprises actuators for rotor blades (109), wherein the actuators can be electric motors (Figures 1-7; Paragraph 24-26, wherein Paragraph 26 specifically recites “For example, actuator 129 can be any number of electric motors, hydraulic devices, pneumatics motors, to name a few. In the preferred embodiment, actuator 129 includes two separate electric linear motors, each motor having a stator 130”).
Therefore, in view of Schank’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the actuators of Berezin to be electric motors since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

Re Claim 2 &12. Berezin teaches the first heat generating component includes a first substantially circular body and the second heat generating component includes a second substantially circular body that is disposed radially outwardly of the first heat generating component (Figure 2 illustrates 56 and 58 are substantially circular and that 56 is radially outward to the left of component 58).
Re Claim 4 & 14. Berezin as modified by Schank teach the first heat generating component comprises a first electric motor and the second heat generating component comprises a second electric motor (Berezin Figures 1-2; Schank Figures 1-7, Paragraph 26).
Re Claim 5 & 15. Berezin teaches a heat pipe (84) arranged between the first heat generating component and the second heat generating component (Figure 2, the heat pipe is in the space between the two heat generating components).
Re Claim 6 & 16. Berezin as modified by Schank teach the heat pipe includes one or more coils that are thermally connected to each of the first heat generating component and the second heat generating component (Berezin Figures 1-2 illustrates the heat pipes connected to each of the heat generating components; Schank Figures 1-7 illustrates the heat pipes as coils attached to both heat generating components).
Re Claim 8 & 18. Berezin teaches a radiator (86) mounted to the fairing (60) and thermally connected (via 90) with the heat pipe (84) (Figure 2).
Re Claim 9 & 19. Berezin teaches the radiator is mounted to the internal surface of the fairing (Figure 2).
Re Claim 10 &20. Berezin teaches one or more cooling saddles (90) extending between the heat pipe (84) and the radiator (86) (Figure 2).


Allowable Subject Matter
The following claims 1 and 11 are drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Claim 1 and Claim 11, plus some of the limitations of claims 2, 5, 6, 12, 15, 16 and additional limitations underlined below:
“the first heat generating component includes a first substantially circular body and the second heat generating component includes a second substantially circular body that is disposed radially outwardly of the first heat generating component and concentric with the first heat generating component; and
a heat pipe includes one or more annular coils in the cooling duct that are thermally connected on a first surface of the one or more annular coils to on a second surface of the one or more annular coils to the second heat generating component.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763